DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 9/10/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claim 1 already includes “a semiconductor switch” and “a semiconductor switch control circuit”, so claim 21 does not further limit the subject matter of claim 1 which claim 21 depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 21, the recitation “a semiconductor switch having a source electrode, a drain electrode and a gate electrode” in this claim is unclear antecedent basis as it is not clear if it is the same as “a semiconductor switch having a source electrode, a drain electrode and a gate electrode” recited in claim 1.  Clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (USP 6,351,107) in view of Balogh (USP 6,144,245).
For claim 1, Figures 1-2 of Okita teaches a semiconductor switch control circuit configured to perform an ON/OFF control of a semiconductor switch (5) for generate a drive current (signal 101 which is the output of 3), the semiconductor switch control circuit (Figure 1-2) comprising: a pulse signal generating part (whichever circuit part used to generated “Switching signal”) configured to generate a pulse signal (Switching signal) which becomes a D) is a power transistor that has a source electrode, a drain electrode and a gate electrode for the purpose of effectively switching a large current between a circuit node and ground (Col. 4, lines 4-7).  Therefore, it would have been obvious to one having ordinary skilled in the art before the invention was effectively filed to modify the circuit in Figures 1-2 of Okita by replacing the semiconductor switch (5) having a collector electrode, an emitter electrode and a base electrode with the specific semiconductor switch (power transistor QD) that has a source electrode, a drain electrode and a gate electrode, as taught in Figures 1 and 3 of Balogh, for the purpose of effectively switching a large current between a circuit node and ground (Col. 4, lines 
For claim 2, Figure 2 of the Okita in the above combination/modification teaches wherein the drive current generating part (1-3) includes: a source part (31) configured to charge a current (drain-source current of 31) to the gate electrode of the semiconductor switch (5); and a sink part (32) configured to discharge a current (drain-source current of 32) from the gate electrode of the semiconductor switch (5), and the drive current control part (1-3) is configured to control the drive current (131) by controlling a charge current (drain-source current of 31) to be charged to the gate electrode of the semiconductor switch (5), or a discharge current (drain-source current of 32) to be discharged from the gate electrode of the semiconductor switch (5).
For claim 21, the combination/modification of Okita and Balogh as discussed in claim 1 above teaches a switching power source device (Figures 1-2 of Okita in the above combination/modification) comprising: a semiconductor switch (5 that is replaced by QD) having a source electrode, a drain electrode and a gate electrode; and a semiconductor switch control circuit (all of the elements in Figures 1-2 except for the semiconductor switch 5) configured to perform an ON/OFF control of the semiconductor switch (5 that is replaced by QD) by supplying a drive current (101) to the gate electrode of the semiconductor switch (5 that is replaced by QD.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (USP 6,351,107) in view of Balogh (USP 6,144,245) as applied to claim 1 above, and further in view of Zmood et al. (US 2018/0343002).
For claim 19, the above combination/modification of Okita and Balogh as discussed in claim 1 above teaches all the limitations of this claim except for wherein the semiconductor switch is formed of a wide gap semiconductor.  However, Zmood et al. teaches a semiconductor switch (Q4 in Figures 1 and 2) is formed of a wide gap semiconductor.  Therefore, it would have been obvious to one skilled in the art at the time before invention was effectively filed to modify the above combination/modification of Okita and Balogh (as discussed in claim 1 above) by specifically using the semiconductor switch that is formed of a wide gap semiconductor as taught by Zmood et al. for the purpose of improving the performance of the circuitry because using a wide gap band transistor provides enhanced reserve recovery compared to high voltage MOSFET (see [0020], Zmood et al.).  Thus, this combination/modification teaches all the limitations of claim 19.
For claim 20, the combination/modification as discussed in claim 19 above teaches wherein the wide gap semiconductor is formed of silicon carbide, gallium nitride, gallium oxide or diamond (see [0020] of Zmood et al which recites silicon carbide or gallium nitride).
Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842